Name: Commission Regulation (EEC) No 2905/88 of 21 September 1988 re-establishing the levying of customs duties on clocks with watch movements falling within CN code 9103 and watch-straps, watch-bands and watch-bracelets falling within CN codes 9113 20 00 and 9113 90 10, originating in Hong Kong to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: mechanical engineering;  Asia and Oceania;  tariff policy
 Date Published: nan

 22. 9 . 88 Official Journal of the European Communities No L 262/5 COMMISSION REGULATION (EEC) No 2905/88 of 21 September 1988 re-establishing the levying of customs duties on clocks with watch movements falling within CN code 9103 and watch-straps, watch-bands and watch-bracelets falling within CN codes 9113 20 00 and 9113 90 10, originating in Hong Kong to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply whereas, in the case of clocks with watch movements falling within CN code 9103 and watch-straps, watch-bands and watch-bracelets falling within CN codes 91 13 20 00 and 91 13 90 10 originating in Hong Kong the individual ceiling was fixed at 300 000 and 320 000 ECU respectively ; whereas, on 4 September 1988, imports of these products into the Community originating in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 September 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in Hong Kong : Order No CN code Description 10.1170 10.1205 9103 9113 20 00 9113 90 10 Clocks with watch movements, excluding clocks of heading No 9104 Watch-straps, watch-bands and watch-bracelets, and parts thereof  Of base metal , whether or not gold or silver plated  Of leather or composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12 . 12. 1987, p. 1 .